DETAILED ACTION
Claims 1 – 22 have been presented for examination. 
This office action is in response to submission of the application on 04/14/2020.
Bandara et al. (US 2019/0138670) is on the IDS and relied upon in the instant Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 (and similarly claim 12) is objected to because of the following informalities: it recites “wherein determining a response characteristic further comprises” when referring back to the previously recited “determining a response characteristic”.  This appears to be at typographical error since claim 5 recites “wherein determining the response characteristic of each lattice cell of the plurality of lattice cells”.  This is in the interpretation for the prior art search.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a user client device, dimensional module and simulation module in claim 12; and compatibility module in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification shows the user client device and simulation module, dimensional module and compatibility module amounts to a generic computer device (see the instant application Paragraph 17 – 18, 20 and 31) 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 1 (and similarly for claim 12), it recites the limitation “the plurality of lattice cells” in “defining at least a lattice cell, where the plurality of lattice cells are disposed with the lattice volume.”  There is insufficient antecedent basis for this limitation in the claim since there is positively recited 1 or more lattice cells (i.e. defining at least a lattice cell), however the limitation requires 2 or more lattice cells (i.e. a plurality of lattice cells).  The claim is interpreted for the prior art search as reciting “defining at least a plurality of lattice cells”.
The claim further recites the limitation “of the lattice cell” in “generating a first loss function of a geometric datum of the lattice cell and the response characteristic”.  The limitation is interpreted for the prior art search as coinciding with the above (i.e. of the plurality of lattice cells).

With regard to claim 3 (and similarly for claim 14), it recites “the at least a lattice cell” in “wherein defining the at least a lattice cell further comprises”.  The limitation is interpreted analogously to claim 1 for the prior art search as “the at least a plurality of lattice cells”.

With regard to claim 7 (and similarly for claim 18), it recites “the lattice cell” in “wherein the geometric datum comprises a dimension of a void space of the lattice cell.”  The limitation is interpreted analogously to claim 1 for the prior art search as “the plurality of lattice cells”.

With regard to claim 11 (and similarly for claim 22), it recites “the lattice cell defines” in “wherein the lattice cell defines a non-cubic lattice structure”  The limitation is interpreted analogously to claim 1 for the prior art search as “the plurality of lattice cells define”.

With regard to claim 4, it recites the limitation "the response characteristic of at least a part" in “wherein determining the response characteristic of at least a part further comprises: calculating a dynamic stiffness datum for each lattice cell of the plurality of lattice cells; and calculating a strength-to-mass datum for each lattice cell of the plurality of lattice cells”.  There is insufficient antecedent basis for this limitation in the claim since the previously recited “determining a response characteristic of each lattice cell … comprises simulating the application of at least a force on at least a part of the product” encompasses determining the response characteristic only of each lattice cell.  Although there is further recited simulating the application of at least a force on at least a part of the product, this does not equate to determining the response characteristic on at least a part of the product since the simulating the application of force need not directly result in the recited “response characteristic”.  The limitation is interpreted for the prior art search as further limiting the response characteristic of each lattice cell (see claim 15).

With regard to claim 5 (and similarly for claim 16), it recites the limitation "the corresponding lattice cell option” in “selecting the corresponding lattice cell option with a dynamic stiffness datum within a predetermined value range; and selecting the corresponding lattice cell option with the greatest strength-to-mass datum value”.  There is insufficient antecedent basis for this limitation in the claim since there is no previously recited “option” with regard to the plurality of lattice cells.  The limitation is interpreted for the prior art search without the “option”.

With regard to claim 10 (and similarly for claim 21), it recites the limitation "and second loss function” in “generating a mesh manufacturing request datum as a function of the first loss function and second loss function”.  There is insufficient antecedent basis for this limitation in the claim since there is no previously recited “a second loss function”.  It is noted that claim 8 recites “a second loss function”, however this is in a different claim tree.  The limitation is interpreted for the prior art search as encompassing any additional loss function.

With regard to claim 11 (and similarly for claim 22), it recites the limitation "wherein the lattice cell defines a non-cubic lattice structure”.  The limitation is unclear since the preamble explicitly states that the product has “a cubic internal structure”, where the internal structure would be the lattice volume comprising a plurality of lattice cells.  The limitation lattice cell is interpreted for the prior art search as having either a cubic or non-cubic structure.

	With regards to claims 2, 6, 8 – 9, 13, 15, 17 and 19 – 20, they are unclear based on their dependence from claims 1 or 12 and since they do not remedy the identified issue(s) (see above).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

Independent claim 1 recites a statutory category (i.e. a process) method, comprising: defining a lattice volume of the manufacturing request datum, wherein defining the at least a lattice volume further comprises: defining at least a lattice cell, wherein the plurality of lattice cells are disposed within the lattice volume; determining a response characteristic of each lattice cell of the plurality of lattice cells, wherein determining a response characteristic further comprises simulating the application of at least a force on at least a part of the product as a function of the product definition; selecting a unit structure, wherein selecting the unit structure further comprises: generating a first loss function of a geometric datum of the lattice cell and the response characteristic; and minimizing the first loss function.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover a combination of mathematical relationship, mathematical formulas or equations, or mathematical calculations (see MPEP 2106.04(a)).  For example, the “defining a lattice volume”, “defining at least a lattice cell” amount to various geometric operations on a 3D product.  Further the “determining a response characteristic”, “simulating the application”, “generating a first loss function” and “minimizing the first loss function” amount to numerical analysis on the 3D product as defined by the geometric operations.  The further recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “selecting a unit structure” encompasses any manner of performing the selecting, and it is noted that the selecting is not explicitly linked to the minimized loss function.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: a computing device (in the preamble), receiving a manufacturing request datum from a user client device, wherein the manufacturing request datum further comprises at least an element of a product definition.  The “computing device” and “user client device” are recited at a high-level of generality such that they amount to no more than mere application of the judicial exception using generic computer components which does not amount to an improvement in computer functionality (see MPEP 2106.04(a)(I)) (see Claim Interpretation).  The “receiving” amounts to insignificant data gathering since it is recited at a high-level of generality (see MPEP 2106.04(d) referencing MPEP 2106.05(g)).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “computing device” and “user client device” amount to no more than mere instructions to apply the judicial exception using generic computer components. The additional elements do not amount to a particular machine (see MPEP 2106.05(b)(I)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the “receiving” amount(s) to insignificant data gathering.  For at least these reasons, the claim is not patent eligible.

Dependent claim 2 and 9 recite(s) the same statutory category as the parent claim(s). Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: wherein the product definition further comprises the forces expected to be experienced by a finished product in claim 2; and wherein the production datum comprises a material form datum in claim 9.  For example, the “product definition further comprises” and “production datum comprises” amounts to insignificant data gathering since it further limits the “receiving” in parent claim 1 and 8, respectively.  Further, the receiving is limited only in the information that is received, not in the manner in which it is received (see MPEP 2106.04(d) referencing MPEP 2016.05(g)).  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the  “product definition further comprises” and “production datum comprises” amount(s) to insignificant data gathering.  For at least these reasons, the claim(s) are not patent eligible.

Dependent claim 3 – 4, 7 and 11 recite(s) the same statutory category as the parent claim(s) ,and further recite(s): wherein defining the at least a lattice cell further comprises defining a junction point; and defining a lattice ligament, wherein the lattice ligament interconnects the junction point in claim 3; calculating a dynamic stiffness datum for each lattice cell of the plurality of lattice cells; and calculating a strength-to-mass datum for each lattice cell of the plurality of lattice cells in claim 4; wherein the geometric datum comprises a dimension of a void space of the lattice cell in claim 7; and wherein the lattice cell defines a non-cubic lattice structure in claim 11.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover a combination of mathematical relationship, mathematical formulas or equations, or mathematical calculations (see MPEP 2106.04(a)).  For example, the “defining” and “lattice cell defines” further limit the lattice cell in the parent claim 1, and therefore amount to various geometric operations on a 3D product.  Further, the “calculating” amount to numerical analysis on the 3D product as defined by the geometric operations.  Further the “dimension of a void space” further limits the “generating a first loss function of a geometric datum” in the parent claim 1, and therefore amounts to numerical analysis on the 3D product as defined by the geometric operations.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not further recite any limitations.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are no further recited limitations.  For at least these reasons, the claim(s) are not patent eligible.

Dependent claim 5 recite(s) the same statutory category as the parent claim(s) ,and further recite(s): selecting a corresponding lattice cell as a function of the dynamic stiffness datum and the strength-to-mass datum for each lattice cell of the plurality of lattice cells, wherein selecting further comprises: selecting the corresponding lattice cell option with a dynamic stiffness datum within a predetermined value range; and selecting the corresponding lattice cell option with the greatest strength-to-mass datum value in claim 5.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example the “selecting” encompasses any manner of performing the selecting, and it is noted that the selecting is not explicitly linked to any mathematical steps over than filtering (e.g. by greatest parameter value, or parameter value within a range).  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not further recite any limitations.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are no further recited limitations.  For at least these reasons, the claim(s) are not patent eligible.

Dependent claim 6 recite(s) the same statutory category as the parent claim(s) ,and further recite(s): applying a time-varying force to each lattice cell of the plurality of lattice cells, wherein the time-varying force vary in a pattern characteristic of a specific frequency in claim 6; and identifying a frequency associated with a shortest mean-time-before-failure in claim 6.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover a combination of mathematical relationship, mathematical formulas or equations, or mathematical calculations (see MPEP 2106.04(a)).  For example, the “applying a time-varying force” amounts to numerical analysis on the intangible lattice cell modeling.  The further recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “identifying a frequency” encompasses generically identifying a frequency of interest using any analytical procedure.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not further recite any limitations.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are no further recited limitations.  For at least these reasons, the claim(s) are not patent eligible.

Dependent claim 8 recite(s) the same statutory category as the parent claim(s) ,and further recite(s): selecting a compatible lattice cell, wherein selecting further comprises in claim 8; and generating a second loss function as a function of the production datum and a production total; and minimizing the second loss function in claim 8.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “selecting a compatible lattice cell” encompasses any manner of performing the selecting, and it is noted that the selecting is not explicitly linked to the minimized loss function.  The further recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover a combination of mathematical relationship, mathematical formulas or equations, or mathematical calculations (see MPEP 2106.04(a)).  For example, the “generating a second loss function” and “minimizing the second loss function” amounts to numerical analysis using received data.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: receiving a production datum from the user client device in claim 8.  The “receiving” amounts to insignificant data gathering since it is recited at a high-level of generality, and the since the results are functionally utilized in later steps without reciting any physical connection/configuration (see MPEP 2106.04(d) referencing MPEP 2106.05(g)).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the “receiving” amount(s) to insignificant data gathering.  For at least these reasons, the claim is not patent eligible.

Dependent claim 10 recite(s) the same statutory category as the parent claim(s) ,and further recite(s): generating a mesh manufacturing request datum as a function of the first loss function and second loss function in claim 10.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover a combination of mathematical relationship, mathematical formulas or equations, or mathematical calculations (see MPEP 2106.04(a)).  For example, the “generating a mesh manufacturing request datum as a function of” amounts to a mathematical relationship between a datum and previously existing mathematical functions.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: displaying the mesh manufacturing request datum to the user client device in claim 10.  The “displaying” amounts to insignificant data outputting since it is recited at a high-level of generality, and the since the results are not tangibly further utilized by the user (i.e. they are consumed for any desired purpose) (see MPEP 2106.04(d) referencing MPEP 2106.05(g)).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the “displaying” amount(s) to insignificant data outputting.  For at least these reasons, the claim is not patent eligible.

Independent claim 12 recites a statutory category (i.e. a machine) system, comprising: define a lattice volume of the manufacturing request datum, wherein defining the at least a lattice volume is further designed and configured to: define at least a lattice cell, wherein the plurality of lattice cells are comprised within the lattice volume; determine a response characteristic of each lattice cell of the plurality of lattice cells, wherein determining a response characteristic is further designed and configured to: simulate the application of at least a force on at least a part of the product as a function of the product definition; select a unit structure, wherein selecting the unit structure is further designed and configured to: generate a first loss function as a function of a geometric datum of the lattice cell and the response characteristic; and minimize the first loss function.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover a combination of mathematical relationship, mathematical formulas or equations, or mathematical calculations (see MPEP 2106.04(a)).  For example, the “define a lattice volume”, “define at least a lattice cell” amount to various geometric operations on a 3D product.  Further the “determine a response characteristic”, “simulate the application”, “generate a first loss function” and “minimize the first loss function” amount to numerical analysis on the 3D product as defined by the geometric operations.  The further recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “select a unit structure” encompasses any manner of performing the selecting, and it is noted that the selecting is not explicitly linked to the minimized loss function.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: a computing device (in the preamble), various modules (see Claim Interpretation), receive a manufacturing request datum from a user client device, wherein the manufacturing request datum further comprises at least an element of a product definition.  The “computing device”, “user client device” and various modules are recited at a high-level of generality such that they amount to no more than mere application of the judicial exception using generic computer components which does not amount to an improvement in computer functionality (see MPEP 2106.04(a)(I)) (see Claim Interpretation).  The “receive” amounts to insignificant data gathering since it is recited at a high-level of generality (see MPEP 2106.04(d) referencing MPEP 2106.05(g)).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “computing device”, “user client device” and various modules amount to no more than mere instructions to apply the judicial exception using generic computer components. The additional elements do not amount to a particular machine (see MPEP 2106.05(b)(I)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the “receiving” amount(s) to insignificant data gathering.  For at least these reasons, the claim is not patent eligible.

Dependent claim 13 and 20 recite(s) the same statutory category as the parent claim(s). Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: wherein the product definition further comprises the forces expected to be experienced by a finished product in claim 13; and wherein the production datum comprises a material form datum in claim 20.  For example, the “product definition further comprises” and “production datum comprises” amounts to insignificant data gathering since it further limits the “receive” in parent claim 12 and 19, respectively.  Further, the receiving is limited only in the information that is received, not in the manner in which it is received (see MPEP 2106.04(d) referencing MPEP 2016.05(g)).  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the  “product definition further comprises” and “production datum comprises” amount(s) to insignificant data gathering.  For at least these reasons, the claim(s) are not patent eligible.

Dependent claim 14 – 15, 18 and 22 recite(s) the same statutory category as the parent claim(s) ,and further recite(s): wherein defining the at least a lattice cell further comprises define a junction point; and define a lattice ligament, wherein the lattice ligament interconnects the junction point in claim 3; calculate a dynamic stiffness datum for each lattice cell of the plurality of lattice cells; and calculate a strength-to-mass datum for each lattice cell of the plurality of lattice cells in claim 4; wherein the geometric datum comprises a dimension of a void space of the lattice cell in claim 7; and wherein the lattice cell defines a non-cubic lattice structure in claim 11.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover a combination of mathematical relationship, mathematical formulas or equations, or mathematical calculations (see MPEP 2106.04(a)).  For example, the “definine” and “lattice cell defines” further limit the lattice cell in the parent claim 1, and therefore amount to various geometric operations on a 3D product.  Further, the “calculate” amount to numerical analysis on the 3D product as defined by the geometric operations.  Further the “dimension of a void space” further limits the “generate a first loss function of a geometric datum” in the parent claim 12, and therefore amounts to numerical analysis on the 3D product as defined by the geometric operations.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not further recite any limitations.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are no further recited limitations.  For at least these reasons, the claim(s) are not patent eligible.

Dependent claim 16 recite(s) the same statutory category as the parent claim(s) ,and further recite(s): select a corresponding lattice cell as a function of the dynamic stiffness datum and the strength-to-mass datum for each lattice cell of the plurality of lattice cells, wherein selecting further comprises: select the corresponding lattice cell option with a dynamic stiffness datum within a predetermined value range; and select the corresponding lattice cell option with the greatest strength-to-mass datum value in claim 16.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example the “select” encompasses any manner of performing the selecting, and it is noted that the selecting is not explicitly linked to any mathematical steps over than filtering (e.g. by greatest parameter value, or parameter value within a range).  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not further recite any limitations.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are no further recited limitations.  For at least these reasons, the claim(s) are not patent eligible.

Dependent claim 17 recite(s) the same statutory category as the parent claim(s) ,and further recite(s): apply a time-varying force to each lattice cell of the plurality of lattice cells, wherein the time-varying force vary in a pattern characteristic of a specific frequency in claim 17; and identify a frequency associated with a shortest mean-time-before-failure in claim 17.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover a combination of mathematical relationship, mathematical formulas or equations, or mathematical calculations (see MPEP 2106.04(a)).  For example, the “apply a time-varying force” amounts to numerical analysis on the intangible lattice cell modeling.  The further recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “identify a frequency” encompasses generically identifying a frequency of interest using any analytical procedure.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not further recite any limitations.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are no further recited limitations.  For at least these reasons, the claim(s) are not patent eligible.

Dependent claim 19 recite(s) the same statutory category as the parent claim(s) ,and further recite(s): select a compatible lattice cell, wherein selecting further comprises in claim 8; and generate a second loss function as a function of the production datum and a production total; and minimize the second loss function in claim 19.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “selecting a compatible lattice cell” encompasses any manner of performing the selecting, and it is noted that the selecting is not explicitly linked to the minimized loss function.  The further recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover a combination of mathematical relationship, mathematical formulas or equations, or mathematical calculations (see MPEP 2106.04(a)).  For example, the “generate a second loss function” and “minimize the second loss function” amounts to numerical analysis using received data.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: receive a production datum from the user client device in claim 8.  The “receive” amounts to insignificant data gathering since it is recited at a high-level of generality, and the since the results are functionally utilized in later steps without reciting any physical connection/configuration (see MPEP 2106.04(d) referencing MPEP 2106.05(g)).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the “receive” amount(s) to insignificant data gathering.  For at least these reasons, the claim is not patent eligible.

Dependent claim 21 recite(s) the same statutory category as the parent claim(s) ,and further recite(s): generate a mesh manufacturing request datum as a function of the first loss function and second loss function in claim 21.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover a combination of mathematical relationship, mathematical formulas or equations, or mathematical calculations (see MPEP 2106.04(a)).  For example, the “generate a mesh manufacturing request datum as a function of” amounts to a mathematical relationship between a datum and previously existing mathematical functions.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: display the mesh manufacturing request datum to the user client device in claim 10.  The “display” amounts to insignificant data outputting since it is recited at a high-level of generality, and the since the results are not tangibly further utilized by the user (i.e. they are consumed for any desired purpose) (see MPEP 2106.04(d) referencing MPEP 2106.05(g)).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the “displaying” amount(s) to insignificant data outputting.  For at least these reasons, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 3, 7 – 8, 10, 12 – 14, 18 – 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over an embodiment of Bandara et al. (US 2020/0150623) (henceforth “Bandara (623) RVE”) in view of a different embodiment of Bandara et al. (US 2020/0150623) (henceforth “Bandara (623) Level-set”).  Bandara (623) RVE) and Bandara (623) Level-set are analogous art because they solve the same problem of generating a lattice of a 3D part, and because they are in the same field of 3D part design.

With regards to claim 1, Bandara (623) RVE teaches a method of generating a three-dimensional product having a cubic internal structure in a process controlled by a computing device, the method of generating a three-dimensional product comprising: (Bandara (623) RVE Figure 3C and 3E and Paragraph 107 “FIG. 3C shows a graphical representation of an example of a process 340 for thickness optimization of lattice and skin.”, and Figure 1A the CAD programs with generative process is executed on a computer)
receiving a manufacturing request datum from a user client device, wherein the manufacturing request datum further comprises at least an element of a product definition; (Bandara (623) RVE Paragraph 192 a user inputs data into the workflow (from a user client device) “Design criteria, boundary conditions and/or other design variables are obtained 500, e.g., by the CAD program (s) 116. This can involve receiving user input,”, and Figure 1A and 1B the workflow leads to the manufacture of the product (manufacturing request datum) 
    PNG
    media_image1.png
    281
    255
    media_image1.png
    Greyscale
, and Paragraph 55 specific problem and loading cases are specified (a product definition) “In this case, the defined problem is the Michell type arch problem, where the user 160 has specified a domain 134 and loading cases 136”, and Paragraph 62 user can explicitly request to manufacture part (manufacturing request) “Once the user 160 is satisfied with a generatively designed 3D model, the 3D model can be stored as a 3D model document 130 and/or used to generate another representation of the model (e.g., an .STL file for additive manufacturing). … such as sending the 3D model 132 to an additive manufacturing (AM) machine 170, or other manufacturing machinery, which can be directly connected to the computer 110, or connected via a network 140, as shown.”)
defining a lattice volume of the manufacturing request datum, wherein defining the at least a lattice volume further comprises: defining at least a lattice cell, wherein the plurality of lattice cells are disposed within the lattice volume; (see 112(b) rejection) (Bandara (623) RVE Figure 3C and Figure 3E a part has a skin and internal volume with lattice and Paragraph 29 – 31 “FIG. 3C shows a graphical representation of an example of a process for thickness optimization of lattice and skin … FIG. 3E shows a graphical representation of an example of a process for lattice production using unit cells.”, and Paragraph 163 lattice cell sizes can be explicitly specified (plurality of lattice cells are disposed with the lattice volume) “In some implementations, the unit size is changed, but this can result in a lattice with mixed unit sizes, which can pose challenges during manufacturing. In some implementations, a uniform lattice is used during initial topology optimization.”, and Paragraph 109 “Lattice design creation can start by partitioning the original design space to obtain a volumetric subset for lattice creation Sigma_l subset of Sigma. Next, the design can be filled with cubes of dimension u={ux, uy, uz}, referred to as a unit cell hereafter.”)
determining a response characteristic of each lattice cell of a plurality of lattice cells, (Bandara (623) RVE Paragraph 121 RVE are generated for each cell in the lattice which represent the lattice as a homogenous solid (determining a response characteristic) “To account for lattice behavior during topology optimization, a homogenized lattice material representation can be created for the lattice. The homogenized lattice material representation expresses stiffness of a lattice, which is composed of beams and void regions, as a function of lattice topology and volume fraction for the lattice (and potentially other lattice settings) with a uniform thickness of the beams in the lattice. For example, each of the available lattice topologies, e.g., lattice topologies 360, can have representative volume elements (RVE) produced for it.”, and Paragraph 152 RVEs are replaced with the actual unit cells in the lattice, and then the beam thickness is optimized (of each lattice cell of plurality of cells) “Once the optimized topology of the lattice regions is obtained using either Algorithm 3 or 4, the lattice thickness optimization can take place using the lattice and skin thickness optimization process (see Lattice and Skin Optimization above). This can require changing the FEA model where the solid elements with lattice RVEs are replaced by beam elements before the thickness is optimized”)
selecting a unit structure, wherein selecting the unit structure further comprises: (Bandara (623) RVE Paragraph 162 RVEs correspond to simulated properties in the product “using RVEs corresponding to different lattice topologies … In general, the homogenized lattice material representation can express structural behavior of a given lattice as an anisotropic solid material being a continuous material with properties approximately equivalent to the given lattice.”, and Paragraph 152 and Figure 6B RVEs are replaced with the actual unit cells in the lattice which are optimized using constant beam thickness (selecting a unit structure) “Once the optimized topology of the lattice regions is obtained using either Algorithm 3 or 4, the lattice thickness optimization can take place using the lattice and skin thickness optimization process (see Lattice and Skin Optimization above). This can require changing the FEA model where the solid elements with lattice RVEs are replaced by beam elements before the thickness is optimized” 
    PNG
    media_image2.png
    512
    467
    media_image2.png
    Greyscale
)
generating a first loss function of a geometric datum of the lattice cell and the response characteristic; and minimizing the first loss function. (see 112(b) rejection) (Bandara (623) RVE Paragraph 145 and Paragraph 87 topology is selected to minimize a compliance, where the objective function further depends on the total volume of the part (a geometric datum) “A detailed example of how to perform hybrid topology optimization using a level-set method is now described. For simplicity of the algorithm, the compliance minimization problem with a penalized volume (Equation 26) can be used.” 
    PNG
    media_image3.png
    94
    447
    media_image3.png
    Greyscale
, and Paragraph 65 an objective function is created for the overall design (generating a first loss function of the lattice cell) based on the user specified design objectives 
    PNG
    media_image4.png
    206
    433
    media_image4.png
    Greyscale
, and Paragraph 111 final beam thickness is determined (minimizing the loss function) “The process 380 includes transitions from a design space 382 and unit cell 384 to a design space filled with unit cells 386, and then a transition to a final lattice 388 with optimized beam thickness”)

Bandara (623) RVE does not appear to explicitly disclose in the same embodiment: determining a response characteristic of each lattice cell of a plurality of lattice cells, wherein determining a response characteristic further comprises simulating the application of at least a force on at least a part of the product as a function of the product definition.

However Bandara (623) Level-set teaches:
determining a response characteristic of each lattice cell of a plurality of lattice cells, wherein determining a response characteristic further comprises simulating the application of at least a force on at least a part of the product as a function of the product definition (Bandara (623) Paragraph 56 the physical simulation includes loading cases (simulating application of a force) on a specific part (as a function of the product definition) “In some implementations, the inputs for use in physical simulation and generative design processes can include one or more regions of a current 3D model in which to generate new 3D geometry, loading case(s) defining one or more loads in one or more different directions to be borne by a physical structure being designed”, and Figure 2D and Paragraph 94 “Data in solid mesh elements (e.g., strain energy, Von Mises stress) can first be mapped to solid mesh nodes. This mapping can be achieved by data averaging. For example, by averaging solid mesh element ei data in the solid mesh 262 at solid node nJ" Further, data in the solid mesh nodes can be mapped to voxel grid points using linear shape functions. Data at solid mesh nodes n1 can be linearly interpolated to level-set grid point g, in the level-set grid 264.” 
    PNG
    media_image5.png
    290
    543
    media_image5.png
    Greyscale
, and Paragraph 122 the voxel grid points used in the level-set method are analogous to the RVEs used to represent the lattice cells “Thus, the hybrid topology optimization can combine latticing with level-set based topology optimization using homogenized lattice RVEs”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the embodiment using RVE solid cells in combination with optimized beam lattice cells disclosed by Bandara (623) RVE with the embodiment of using FEA to simulate stress/energy in a product in combination with a level-set method and voxels disclosed by Bandara (623) Level-set.  One of ordinary skill in the art would have been motivated to make this modification in order to optimize a product having a skin and internal lattice as an alternative to a level set methodology (Bandara (623) RVE Paragraph 106 “Returning to FIG. 3A, when the generative process to be used is a lattice and skin optimization, the lattice and skin model is initiated 304A for the design space, where the design space is partitioned into a lattice surrounded by a skin” and Figure 3A shows that a basic level-set of hybrid lattice can be desirably selected)

With regard to claim 12, Bandara (623) RVE teaches a system for generating a three-dimensional product having a cubic internal structure in a process controlled by a computing device, the system for generating a three-dimensional product is designed and configured to: (Bandara (623) RVE Figure 3C and 3E and Paragraph 107 “FIG. 3C shows a graphical representation of an example of a process 340 for thickness optimization of lattice and skin.”, and Figure 1A the CAD programs with generative process is executed on a computer)
one or more modules for performing functions (Bandara (623) RVE Paragraph 304 and Figure 8 “The data processing apparatus 800 includes various software modules, which can be distributed between an applications layer and an operating system.”)
receive a manufacturing datum from a user client device, wherein the manufacturing request datum further comprises at least an element of a product definition; (Bandara (623) RVE Paragraph 192 a user inputs data into the workflow (from a user client device) “Design criteria, boundary conditions and/or other design variables are obtained 500, e.g., by the CAD program (s) 116. This can involve receiving user input,”, and Figure 1A and 1B the workflow leads to the manufacture of the product (manufacturing request datum) 
    PNG
    media_image1.png
    281
    255
    media_image1.png
    Greyscale
, and Paragraph 55 specific problem and loading cases are specified (a product definition) “In this case, the defined problem is the Michell type arch problem, where the user 160 has specified a domain 134 and loading cases 136”, and Paragraph 62 user can explicitly request to manufacture part (manufacturing request) “Once the user 160 is satisfied with a generatively designed 3D model, the 3D model can be stored as a 3D model document 130 and/or used to generate another representation of the model (e.g., an .STL file for additive manufacturing). … such as sending the 3D model 132 to an additive manufacturing (AM) machine 170, or other manufacturing machinery, which can be directly connected to the computer 110, or connected via a network 140, as shown.”)
define, at a dimensional module, a lattice volume of the manufacturing request datum, wherein defining the at least a lattice volume is further designed and configured to: define at least a lattice cell, wherein the plurality of lattice cells are comprised within the lattice volume; (see 112(b) rejection) (Bandara (623) RVE Figure 3C and Figure 3E a part has a skin and internal volume with lattice and Paragraph 29 – 31 “FIG. 3C shows a graphical representation of an example of a process for thickness optimization of lattice and skin … FIG. 3E shows a graphical representation of an example of a process for lattice production using unit cells.”, and Paragraph 163 lattice cell sizes can be explicitly specified (plurality of lattice cells are disposed with the lattice volume) “In some implementations, the unit size is changed, but this can result in a lattice with mixed unit sizes, which can pose challenges during manufacturing. In some implementations, a uniform lattice is used during initial topology optimization.”, and Paragraph 109 “Lattice design creation can start by partitioning the original design space to obtain a volumetric subset for lattice creation Sigma_l subset of Sigma. Next, the design can be filled with cubes of dimension u={ux, uy, uz}, referred to as a unit cell hereafter.”)
determine, at a simulation module, a response characteristic of each lattice cell of the plurality of lattice cells, (Bandara (623) RVE Paragraph 121 RVE are generated for each cell in the lattice which represent the lattice as a homogenous solid (determining a response characteristic) “To account for lattice behavior during topology optimization, a homogenized lattice material representation can be created for the lattice. The homogenized lattice material representation expresses stiffness of a lattice, which is composed of beams and void regions, as a function of lattice topology and volume fraction for the lattice (and potentially other lattice settings) with a uniform thickness of the beams in the lattice. For example, each of the available lattice topologies, e.g., lattice topologies 360, can have representative volume elements (RVE) produced for it.”, and Paragraph 152 RVEs are replaced with the actual unit cells in the lattice, and then the beam thickness is optimized (of each lattice cell of plurality of cells) “Once the optimized topology of the lattice regions is obtained using either Algorithm 3 or 4, the lattice thickness optimization can take place using the lattice and skin thickness optimization process (see Lattice and Skin Optimization above). This can require changing the FEA model where the solid elements with lattice RVEs are replaced by beam elements before the thickness is optimized”)
select, at the simulation module, a unit structure, wherein selecting the unit structure is further designed and configured to: (Bandara (623) RVE Paragraph 162 RVEs correspond to simulated properties in the product “using RVEs corresponding to different lattice topologies … In general, the homogenized lattice material representation can express structural behavior of a given lattice as an anisotropic solid material being a continuous material with properties approximately equivalent to the given lattice.”, and Paragraph 152 and Figure 6B RVEs are replaced with the actual unit cells in the lattice which are optimized using constant beam thickness (selecting a unit structure) “Once the optimized topology of the lattice regions is obtained using either Algorithm 3 or 4, the lattice thickness optimization can take place using the lattice and skin thickness optimization process (see Lattice and Skin Optimization above). This can require changing the FEA model where the solid elements with lattice RVEs are replaced by beam elements before the thickness is optimized” 
    PNG
    media_image2.png
    512
    467
    media_image2.png
    Greyscale
)
generate a first loss function as a function of a geometric datum of the lattice cell and the response characteristic; and minimize, at the simulation module, the first loss function. (see 112(b) rejection) (Bandara (623) RVE Paragraph 145 and Paragraph 87 topology is selected to minimize a compliance, where the objective function further depends on the total volume of the part (a geometric datum) “A detailed example of how to perform hybrid topology optimization using a level-set method is now described. For simplicity of the algorithm, the compliance minimization problem with a penalized volume (Equation 26) can be used.” 
    PNG
    media_image3.png
    94
    447
    media_image3.png
    Greyscale
, and Paragraph 65 an objective function is created for the overall design (generating a first loss function of the lattice cell) based on the user specified design objectives 
    PNG
    media_image4.png
    206
    433
    media_image4.png
    Greyscale
, and Paragraph 111 final beam thickness is determined (minimizing the loss function) “The process 380 includes transitions from a design space 382 and unit cell 384 to a design space filled with unit cells 386, and then a transition to a final lattice 388 with optimized beam thickness”)

Bandara (623) RVE does not appear to explicitly disclose in the same embodiment: determine, at a simulation module, a response characteristic of each lattice cell of the plurality of lattice cells, wherein determining a response characteristic is further designed and configured to: simulate the application of at least a force on at least a part of the product as a function of the product definition.

However Bandara (623) Level-set teaches:
determine, at a simulation module, a response characteristic of each lattice cell of the plurality of lattice cells, wherein determining a response characteristic is further designed and configured to: simulate the application of at least a force on at least a part of the product as a function of the product definition (Bandara (623) Paragraph 56 the physical simulation includes loading cases (simulating application of a force) on a specific part (as a function of the product definition) “In some implementations, the inputs for use in physical simulation and generative design processes can include one or more regions of a current 3D model in which to generate new 3D geometry, loading case(s) defining one or more loads in one or more different directions to be borne by a physical structure being designed”, and Figure 2D and Paragraph 94 “Data in solid mesh elements (e.g., strain energy, Von Mises stress) can first be mapped to solid mesh nodes. This mapping can be achieved by data averaging. For example, by averaging solid mesh element ei data in the solid mesh 262 at solid node nJ" Further, data in the solid mesh nodes can be mapped to voxel grid points using linear shape functions. Data at solid mesh nodes n1 can be linearly interpolated to level-set grid point g, in the level-set grid 264.” 
    PNG
    media_image5.png
    290
    543
    media_image5.png
    Greyscale
, and Paragraph 122 the voxel grid points used in the level-set method are analogous to the RVEs used to represent the lattice cells “Thus, the hybrid topology optimization can combine latticing with level-set based topology optimization using homogenized lattice RVEs”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the embodiment using RVE solid cells in combination with optimized beam lattice cells disclosed by Bandara (623) RVE with the embodiment of using FEA to simulate stress/energy in a product in combination with a level-set method and voxels disclosed by Bandara (623) Level-set.  One of ordinary skill in the art would have been motivated to make this modification in order to optimize a product having a skin and internal lattice as an alternative to a level set methodology (Bandara (623) RVE Paragraph 106 “Returning to FIG. 3A, when the generative process to be used is a lattice and skin optimization, the lattice and skin model is initiated 304A for the design space, where the design space is partitioned into a lattice surrounded by a skin” and Figure 3A shows that a basic level-set of hybrid lattice can be desirably selected)

With regard to claim 2 and 13, Bandara (623) RVE in view of Bandara (623) Level-set teaches all the elements of the parent claim 1, and further teaches:
wherein the product definition further comprises the forces expected to be experienced by a finished product. (Bandara (623) RVE Paragraph 193 “the user is enabled to indicate loading points and keep away regions for the design”, and Paragraph 56 the design is optimized over loading cases to be borne by the product “In some implementations, the inputs for use in physical simulation and generative design processes can include one or more regions of a current 3D model in which to generate new 3D geometry, loading case(s) defining one or more loads in one or more different directions to be borne by a physical structure being designed”)

With regard to claim 3 and 14, Bandara (623) RVE in view of Bandara (623) Level-set teaches all the elements of the parent claim 1, and further teaches wherein defining the at least a lattice cell further comprises:
defining a junction point; and defining a lattice ligament, wherein the lattice ligament interconnects the junction point. (Bandara (623) RVE Figure 3D unit cells have beams (lattice ligament) connected to each at discrete points (lattice ligament interconnect the junction point))”

With regard to claim 7 and 18, Bandara (623) RVE in view of Bandara (623) Level-set teaches all the elements of the parent claim 1, and further teaches:
wherein the geometric datum comprises a dimension of a void space of the lattice cell. (Bandara (623) RVE Paragraph 125 stiffness can be expressed as a function of volume fraction (dimension of void space) “In order to be integrated into a topology optimization method, the lattice stiffness can be expressed as a function of material density (volume fraction) and lattice topology type”, and Paragraph 163 a volume fraction can be directly modified/optimized “In some implementations, the iterative modification 405 includes adjusting 405A a volume fraction for a homogenized lattice material representation in accordance with a constitutive matrix for the homogenized lattice material representation of lattice topology”)

With regard to claim 8 and 19, Bandara (623) RVE in view of Bandara (623) Level-set teaches all the elements of the parent claim 1, and further teaches wherein the method of generating a three-dimensional product further comprises:
receiving a production datum from the user client device; (Bandara (623) Paragraph 56 design objectives/constraints related to manufactured object are specified by a user “In some implementations, the user 160 (or other person or program) can specify a design space for an object to be manufactured, ... at least one design objective ( e.g., minimize material usage) for the object, and at least one design constraint ( e.g., a volume constraint)”, and Paragraph 192 a user inputs data into the workflow (from a user client device) “Design criteria, boundary conditions and/or other design variables are obtained 500, e.g., by the CAD program (s) 116. This can involve receiving user input,”)
selecting a compatible lattice cell, wherein selecting further comprises: generating a second loss function as a function of the production datum and a production total; and minimizing the second loss function. (Bandara (623) Paragraph 159 material usage can be minimized (a production total) as part of the objectives/constraints (as a function of the production datum) “The design criteria can include one or more design objectives and one or more design constraints. Design objectives can include those that minimize one or more cost functions and/or that maximize one or more utility functions for the object to be manufactured. In some implementations, design objectives include one or more of the following: (1) minimizing material usage (e.g., waste material) … In some implementations, design constraints include one or more of the following: (1) manufacturing constraints that restrict geometries to those that can be manufactured … (5) stiffness, ( 6) compliance,”, and Figure 6B the final generated design can go through a later optimization which optimizes beam thicknesses of the lattice (a second loss function) to produce the final lattice cells (selecting a compatible lattice cell), where it is implicit that there are restrictions on lattices which are manufacturable which would be eliminated (minimizing the second loss function))

With regard to claim 10 and 21, Bandara (623) RVE in view of Bandara (623) Level-set teaches all the elements of the parent claim 1, and further teaches wherein the method of generating a three-dimensional product further comprises:
generating a mesh manufacturing request datum as a function of the first loss function and second loss function; and (see 112(b) rejection) (Bandara (623) RVE Paragraph 62 an STL file can be generated upon user request “Once the user 160 is satisfied with a generatively designed 3D model, the 3D model can be stored as a 3D model document 130 and/or used to generate another representation of the model (e.g., an .STL file for additive manufacturing). This can be done upon request by the user 160, in light of the user’s request for another action, such as sending the 3D model 132 to an additive manufacturing (AM) machine 170, or other manufacturing machinery, which can be directly connected to the computer 110, or connected via a network 140, as shown.”, and Figure 6B the final generated design can go through more than one optimization (based on first and second loss function))
displaying the mesh manufacturing request datum to the user client device. (Bandara (623) RVE Paragraph 95 designs are presented to the user “Thus, the results of generative design processing can be presented to the user, e.g., in UI 122 on display device 120, along with an option 190 to accept or reject the design.”)

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bandara (623) RVE in view of Bandara (623) Level-set, and further in view of Gonella, S. “HOMOGENIZATION AND BRIDGING MULTI-SCALE METHODS FOR THE DYNAMIC ANALYSIS OF PERIODIC SOLIDS” (henceforth “Gonella (Thesis)”), and further in view of Box, C. “Analysis of Additively Manufactured Lattice Structures Using Finite Element Methods” (henceforth “Box (Thesis)”).  Bandara (623) RVE), Bandara (623) Level-set, Gonella (Thesis) and Box (Thesis) are analogous art because they solve the same problem of generating a lattice of a 3D part, and because they are in the same field of 3D part design.

With regard to claim 4 and 15, Bandara (623) RVE in view of Bandara (623) Level-set teaches all the elements of the parent claim 1, and does not appear to explicitly disclose wherein determining the response characteristic of at least a part further comprises: calculating a dynamic stiffness datum for each lattice cell of the plurality of lattice cells; and calculating a strength-to-mass datum for each lattice cell of the plurality of lattice cells (see 112(b) rejection)

However Gonella (Thesis) teaches:
calculating a dynamic stiffness datum for each lattice cell of the plurality of lattice cells; and (Gonella (Thesis) Page 17 dynamic stiffness for individual cells in a lattice is computed 
    PNG
    media_image6.png
    218
    562
    media_image6.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the lattice generation methodology of a solid part disclosed by Bandara (623) RVE in view of Bandara (623) Level-set with the dynamic stiffness operator disclosed by Gonella (Thesis).  One of ordinary skill in the art would have been motivated to make this modification in order to compute desired frequency responses of the structure (Gonella (Thesis) Page 37 - 38 
    PNG
    media_image7.png
    216
    560
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    165
    561
    media_image8.png
    Greyscale
).

Bandara (623) RVE in view of Bandara (623) Level-set, and further in view of Gonella (Thesis) does not appear to explicitly disclose: calculating a strength-to-mass datum for each lattice cell of the plurality of lattice cells.

	However Box (Thesis) teaches:
calculating a strength-to-mass datum for each lattice cell of the plurality of lattice cells. (Box (Thesis) Page 50 specific lattice cells can be chosen for further experimentation “Top performing lattices from the main DOE were chosen for experimental compression testing.  The highest load-bearing, solid strut lattice of each cell type was selected.”, and Page 86 higher strength-to-mass is more desirable “Yield numbers indicate that the octet cell is slightly stronger per mass: BCC maximum force is 85% that of the Octet but is 95% of the mass”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the lattice generation methodology of a solid part disclosed by Bandara (623) RVE in view of Bandara (623) Level-set, and further in view of Gonella (Thesis) with the analyzing strength-to-mass of different lattice cell topologies disclosed by Box (Thesis).  One of ordinary skill in the art would have been motivated to make this modification in order to do experiments uses selected lattice cell topologies, where experiments reasonably encompasses numerical experiments using a model (Box (Thesis) Page 50).

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bandara (623) RVE in view of Bandara (623) Level-set, and further in view of Gonella (Thesis), and further in view of Box (Thesis), and further in view of Bandara et al. (US 2019/0138670) (henceforth “Bandara (670)”).  Bandara (623) RVE), Bandara (623) Level-set, Gonella (Thesis), Box (Thesis) and Bandara (670) are analogous art because they solve the same problem of generating a lattice of a 3D part, and because they are in the same field of 3D part design.

With regard to claim 5 and 16, Bandara (623) RVE in view of Bandara (623) Level-set, and further in view of Gonella (Thesis), and further in view of Box (Thesis) teaches all the elements of the parent claim 4, and further teaches wherein determining the response characteristic of each lattice cell of the plurality of lattice cells further comprises:
selecting a corresponding lattice cell as a function of the dynamic stiffness datum and the strength-to-mass datum for each lattice cell of the plurality of lattice cells, wherein selecting further comprises: (Box (Thesis) Page 50 desired lattice type can be selected during the optimization based on desired lattice parameters “Top performing lattices from the main DOE were chosen for experimental compression testing.  The highest load-bearing, solid strut lattice of each cell type was selected.”)
selecting the corresponding lattice cell option with the greatest strength-to-mass datum value. (see 112(b) rejection) (Box (Thesis) Page 86 higher strength-to-mass is more desirable “Yield numbers indicate that the octet cell is slightly stronger per mass: BCC maximum force is 85% that of the Octet but is 95% of the mass”)

Bandara (623) RVE in view of Bandara (623) Level-set, and further in view of Gonella (Thesis), and further in view of Box (Thesis) does not appear to explicitly disclose: selecting the corresponding lattice cell option with a dynamic stiffness datum within a predetermined value range.

However Bandara (670) teaches:
selecting a corresponding lattice cell option with a dynamic stiffness datum within a predetermined value range; and (see 112(b rejection) (Bandara (670) Paragraph 44 upper/lower limit can be specified for any desired property of a lattice cell “Note that the range specified can include different types of lattice settings ( e.g., different topologies), different permitted value settings for a given topology (e.g., an upper and lower limit for volume fraction), or both.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the lattice generation methodology of a solid part disclosed by Bandara (623) RVE in view of Bandara (623) Level-set, and further in view of Gonella (Thesis), and further in view of Box (Thesis) with the selecting cell topology having parameters within an upper/lower limit disclosed by Bandara (670).  One of ordinary skill in the art would have been motivated to make this modification in order to specify which specific lattice configurations will be used for further analysis and/or recommendations to a user (Bandara (670) Paragraph 43 - 44 “FIG. 2A shows an example of a process of precomputing one or more lattice structural behavior models for different lattice settings to support generation of lattice recommendations … At 202, a range of lattice settings are specified for which the precomputation will be performed.”)

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bandara (623) RVE in view of Bandara (623) Level-set, and further in view of Ma et al. “Structural topology and shape optimization for a frequency response problem” (henceforth “Ma (Structural)”), and further in view of Wang et al. “Natural frequency optimization of 3D printed variable-density honeycomb structure via a homogenization-based approach” (henceforth “Wang (Natural)”).  Bandara (623) RVE), Bandara (623) Level-set, Ma (Structural) and Wang (Natural) are analogous art because they solve the same problem of generating a lattice of a 3D part, and because they are in the same field of 3D part design.

With regard to claim 6 and 17, Bandara (623) RVE in view of Bandara (623) Level-set teaches all the elements of the parent claim 1, and further teaches:
identifying a natural frequency (Bandara (623) RVE Paragraph 159 “The design criteria can include one or more design objectives and one or more design constraints. Design objectives can include those that minimize one or more cost functions and/or that maximize one or more utility functions for the object to be manufactured. In some implementations, design objectives include one or more of the following: (1) minimizing material usage (e.g., waste material) … (6) targeting a set natural frequency (e.g., higher/lower natural modes of vibration to achieve vibration damping),”)

Bandara (623) RVE in view of Bandara (623) Level-set does not appear to explicitly disclose wherein simulating the application of at least a force on at least a part of the manufacturing request datum as a function of the product definition further comprises: applying a time-varying force to each lattice cell of the plurality of lattice cells, wherein the time-varying force vary in a pattern characteristic of a specific frequency.

However Ma (Structure) teaches:
applying a time-varying force to each lattice cell of the plurality of lattice cells, wherein the time-varying force vary in a pattern characteristic of a specific frequency; and (Ma (Structural) Page 159 and Figure 1 – 2 the structure comprises a plurality of unit cells (lattice) “To simplify the problem, in the plane-stress problem, we assume that the microstructure is formed inside an empty rectangle in the so-called unit cell as shown in Fig. 2”, and Page 169 the loading condition can comprise a fixed frequency “In the optimal topology and shape problem, only a design domain, boundary condition and exciting loads are given … A shear-like, period exciting load with the frequency 60 Hz is assumed to act on the center part C of the right end surface”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the lattice generation methodology of a solid part disclosed by Bandara (623) RVE in view of Bandara (623) Level-set with the applying a load at a specific frequency to the 3D part comprising a lattice disclosed by Ma (Thesis).  One of ordinary skill in the art would have been motivated to make this modification in order to optimize a lattice topology under a forced response (Ma (Thesis) Page 169 “In the optimal topology and shape problem, only a design domain, boundary condition and exciting loads are given”)

Bandara (623) RVE in view of Bandara (623) Level-set, and further in view of Ma (Thesis) does not appear to explicitly disclose: identifying a frequency associated with a shortest mean-time-before-failure.

However Wang (Natural) teaches:
identifying a frequency associated with a shortest mean-time-before-failure. (Wang (Natural) Page 190, Left failure occurs at the natural frequency “one of their major concerns is dynamical failure caused by vibrations at their natural frequency. Therefore, AM cellular structures designed via topology optimization have a great opportunity of making an impact in vibration and control engineering … This paper aims to establish an efficient computational method for optimizing the internal topology of variable-density cellular structures to maximize the fundamental frequency” 
    PNG
    media_image9.png
    327
    496
    media_image9.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the lattice generation methodology of a solid part disclosed by Bandara (623) RVE in view of Bandara (623) Level-set, and further in view of Ma (Thesis) with the associating the natural frequency with a failure mode disclosed by Wang (Natural).  One of ordinary skill in the art would have been motivated to make this modification in order to optimize the frequency response of the design part (Wang (Natural) Page 190, Left topology of a lattice structure can be optimized in part over the eigenfrequency)

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bandara (623) RVE in view of Bandara (623) Level-set, and further in view of Thompson et al. “Design for Additive Manufacturing: Trends, opportunities, considerations, and constraints” (henceforth “Thompson”).  Bandara (623) RVE), Bandara (623) Level-set and Thompson are analogous art because they solve the same problem of generating a lattice of a 3D part, and because they are in the same field of 3D part design.

With regard to claim 9 and 20, Bandara (623) RVE in view of Bandara (623) Level-set teaches all the elements of the parent claim 8, and does not appear to explicitly disclose: wherein the production datum comprises a material form datum.

However Thompson teaches:
wherein the production datum comprises a material form datum. (Thompson Page 741, Left “Some AM processes can create products in full color (Fig. 8). This can be done by adding color to the raw materials (e.g. by ink jet printing on paper or powder),”, and Page 749, Right “In many cases, raw materials can be used in AM processes without modification. However, some materials must be adapted before they can be used. For example, laser sintering gold requires a change in the alloy to prevent the raw material from evaporating [104].”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the lattice generation methodology of a solid part disclosed by Bandara (623) RVE in view of Bandara (623) Level-set with the preparing the materials used in an AM process disclosed by Thompson.  One of ordinary skill in the art would have been motivated to make this modification in order to properly use the materials to produce a part (Thompson Page 749, Right)

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bandara (623) RVE in view of Bandara (623) Level-set, and further in view of Liu et al. (WO 2020/056405) (henceforth “Liu (405)”).  Bandara (623) RVE), Bandara (623) Level-set and Liu (405) are analogous art because they solve the same problem of generating a lattice of a 3D part, and because they are in the same field of 3D part design.

With regard to claim 11 and 22, Bandara (623) RVE in view of Bandara (623) Level-set teaches all elements of the parent claim 1, and does not appear to explicitly disclose: wherein the lattice cell defines a non-cubic lattice structure.

However Liu (405) teaches:
wherein the lattice cell defines a non-cubic lattice structure (see 112(b) rejection) (Liu (405) Page 2 finite element analysis is performed using homogenized elements “For a Microstructure Volume Element (a representation of the complex material microstructure), or MVE in short, at any given scale, the local and homogenized behavior at the current scale might be computed a function of the homogenized behavior as at subscales using traditional numerical methods, such as finite element analysis”, and Page 209 - 212 the homogenized elements can represent monoclinic materials (lattice cell defines a non-cubic lattice structure) “In the invention, the Representative Volume Element (RVE) approach is adopted to faithfully model UD’s microstructure … The UD RVE can be used to predict elastic stiffness tensor of UD … To compute the UD stiffness matrix, it is necessary to review the definition of general monoclinic material”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the lattice generation methodology of a solid part disclosed by Bandara (623) RVE in view of Bandara (623) Level-set with the representing monoclinic materials using an RVE cell disclosed by Liu (405).  One of ordinary skill in the art would have been motivated to make this modification in order to model desired lattice materials (Liu (405) Page 209 - 212)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148